TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 12, 2015



                                       NO. 03-12-00415-CV


                          Bryan Berger and Lori Berger, Appellants

                                                 v.

                                     Tony Flores, Jr., Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 2 OF COMAL COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND BOURLAND
               AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the interlocutory summary judgment order made final by the severance

order signed by the trial court on October 7, 2010 and the judgment awarding sanctions signed

by the trial court on May 16, 2012. Having reviewed the record and the parties’ arguments, the

Court holds that there was no reversible error in the trial court’s judgments. Therefore, the Court

affirms the trial court’s judgments. The appellants shall pay all costs relating to this appeal, both

in this Court and the court below.